Citation Nr: 0210715	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  98-01 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to April 
1971.  He did not serve in Southeast Asia.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which determined that new and material 
evidence sufficient to reopen the veteran's previously-denied 
claim for service connection for diabetes mellitus had not 
been submitted, and denied his claim.  The veteran filed a 
timely appeal to this adverse determination.

When this matter was previously before the Board in July 
1995, it was remanded to the RO for further development, to 
include affording the veteran an opportunity to testify via 
videoconference before a member of the Board, which has since 
been accomplished. 

The veteran's claim was again before the Board in July 2000, 
at which time the Board reopened the veteran's claim and then 
again remanded the matter to the RO.  At that time, the RO 
was instructed to request records of the veteran's 
hospitalization at the Memphis, Tennessee VA Medical Center 
in December 1974, which the RO requested in July 2000 and 
again in September 2000.  These records have since been 
obtained and associated with the veteran's claims file. 

The Board notes that the veteran testified via 
videoconference at a hearing before a member of the Board in 
May 2000.  The Board member who conducted this hearing is no 
longer employed by the Board.  Under VA regulations, a 
claimant is entitled to have final determination of his or 
her claim made by the Board member who conducted a hearing.  
38 C.F.R. § 20.707.  Therefore, in August 2002 the Board sent 
a letter to the veteran informing him that the Board member 
who had conducted his hearing was no longer employed by the 
Board, and apprising him of his right to another Board 
hearing if desired.  In a response received by VA in August 
2002, the veteran indicated that he did not wish to have an 
additional hearing.  The veteran's case is now before the 
Board for appellate consideration.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The evidence indicates an initial diagnosis of diabetes 
mellitus in February 1973, less than two years following the 
veteran's discharge from service.

3.  The veteran has submitted statements from his sister and 
mother which attest to the fact that the veteran was 
suffering from various symptoms upon discharge in April 1971, 
which were subsequently noted to be symptoms of diabetes 
mellitus at the time of VA hospitalization in 1974 and 1975.

4.  The record contains a medical statement which indicates 
that there is a "strong possibility" that the veteran was 
suffering from diabetes mellitus at the time of inservice 
hospitalization and surgery for treatment of a felon of the 
right thumb and paronychia in March 1971.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, diabetes 
mellitus was incurred during the veteran's active duty 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001); 
66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA  redefines the 
obligation of VA with respect to the duty to assist.  See 38 
U.S.C.A. § 5103A (West Supp. 2001).  First, VA has a duty to 
notify the veteran and his representative of any information 
and evidence necessary to substantiate and complete a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2001).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  

In the present case, the Board concludes that VA's redefined 
duty to assist has been fulfilled to the extent practicable.  
The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim for 
service connection, as well as notice of the specific legal 
criteria necessary to substantiate his claim.  The Board 
concludes that discussions as contained in the initial rating 
decision dated in May 1997, in the statement of the case 
(SOC) issued in September 1997, in the supplemental 
statements of the case (SSOCs) issued in December 1997 and 
March 2002, in the Board remands dated in July 1999 and July 
2000, at the time of a hearing held via videoconference 
before a member of the Board in May 2000, and in 
correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claim.  
Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in November 2001, the RO informed the 
veteran of the recent passage of the VCAA and provided the 
veteran with detailed information about the new rights 
provided thereunder, including the furnishing of forms and 
notice of incomplete applications under 38 U.S.C.A. § 5102, 
providing notice to claimants of required information and 
evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the veteran's claim, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
The Board finds, therefore, that such documents are in 
compliance with the VA's revised notice requirements. The 
veteran and his representative further plainly show through 
their statements and submissions of evidence that they 
understand the nature of the evidence needed to substantiate 
the veteran's claim.  As the RO has completely developed the 
record, the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence is 
moot.  The Board concludes that VA does not have any further 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the service connection issue on appeal, and that 
all relevant evidence necessary for an equitable resolution 
of this issue has been identified and obtained.  The evidence 
of record includes the veteran's service medical records, 
post-service private treatment notes, VA outpatient treatment 
notes, hospital summaries, and examination reports, a VA 
medical opinion, statements from the veteran's sister and 
mother, and several personal statements made by the veteran 
in support of his claim.  In response to a Board remand dated 
in March 1999, the RO also requested, and received, hospital 
summaries dated in November 1974 and February 1975 from the 
Memphis, Tennessee VA Medical Center.  In addition, in May 
2000 the veteran testified at a hearing held via 
videoconference before a member of the Board, and a copy of 
the veteran's testimony has been associated with his claims 
file.  The RO has obtained all pertinent records regarding 
the issues on appeal and has effectively notified the veteran 
of the evidence required to substantiate his claim.  The 
Board is not aware of any additional relevant evidence that 
is available in connection with this appeal, and concludes 
that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required, and would otherwise be 
unproductive.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)). 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  In addition, 
certain chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Evidence relevant to the veteran's claim for service 
connection for diabetes mellitus includes the veteran' 
service medical records, which do not contain any evidence of 
complaints or diagnoses of, or treatment for, diabetes 
mellitus.  However, these records indicate that in March 
1971, the veteran was hospitalized for surgical treatment of 
a severe felon of the right thumb, accompanied by paronychia.  
These records show that following 11 days of hospitalization, 
the veteran was released to full duty, with instructions to 
keep the right thumb clean for one week.  The veteran's 
service separation examination noted that the veteran had 
undergone surgery for a felon of the right thumb on March 11, 
1971, and that by April 2, 1971, the wound was healing well, 
with good granulation tissue.  The Board observes that the 
date listed for this separation examination, November 1970, 
appears to be in error, as the report clearly referenced 
prior events in March and April 1971.  The Board also notes 
that, despite several requests by the RO, VA has been unable 
to obtain the actual hospital records from this surgery.

The veteran originally contended that he was first treated 
for, and diagnosed with, diabetes mellitus in February 1972 
at the Memphis, Tennessee VA Medical Center (VAMC), some 10 
months following his discharge from active duty in April 
1971.  However, a response from the Memphis VAMC dated in 
April 1990 to an RO request for these records indicated that 
they were unable to locate any records of the veteran having 
been seen at that facility in 1971 or 1972.

In May 2000, the veteran testified at a hearing held via 
videoconference before a member of the Board.  At that time, 
he stated that he underwent surgery to remove his right 
thumbnail and drain his right thumb only a few weeks prior to 
his discharge from active duty in April 1971.  (Transcript at 
p. 3).  He stated that he began developing sores on his back 
immediately following discharge.  (T. at p. 4).  He indicated 
that from December 1972 until some time in 1974, he was 
incarcerated at the Shelby County, Tennessee Penal Farm.  (T. 
at p. 5).  He stated that while incarcerated at that 
facility, he experienced a massive and sudden loss of weight 
- approximately 60 pounds - in January 1973.  (T. at p. 6).  
He reported that he was first sent to Methodist Hospital, but 
then was transferred to the Memphis VAMC for further 
treatment, at which time he was diagnosed with diabetes.  (T. 
at p. 11).  He stated that he had possessed the records from 
Methodist Hospital at one point, but had since lost them over 
the years.  (T. at p. 12).

The Board notes that medical documents received by VA in June 
2000 from John Gaston Hospital in Memphis, Tennessee indicate 
that the veteran was admitted to that facility on February 
28, 1973, and was discharged on March 12, 1973 with a 
diagnosis of juvenile onset diabetes mellitus with diabetic 
keto-acidosis.

In addition, following a Board remand in July 2000, VA 
requested and procured VA hospital summaries dated in 
November 1994 and February 1975.  Both of these records 
confirm that the veteran was first diagnosed as suffering 
from juvenile onset diabetes mellitus at that facility in 
March 1973.

Also of record is a VA progress note dated in June 1997.  At 
that time, the examining physician noted the veteran's 
history of having been treated for a severely paronychia of 
the right thumb in March 1971, at which time his right 
thumbnail was removed and portions of his right thumb and 
forefinger were incised.  The examiner also stated that at 
the time of the surgery, the veteran was suffering from 
severe lymphangitis, lymphadenopathy, and swelling of the 
forearm and upper arm.  This examiner also noted the 
veteran's report that he was suffering from large abscesses 
on his back and neck following discharge, and that when they 
ruptured they had a creamy, yellowish discharge.  He also 
noted that the veteran worked as a carpenter immediately 
following discharge, and noticed easy muscle fatigue.  This 
examiner also noted the veteran's history of weight loss, and 
hospitalization at Methodist Hospital.  Following an 
examination and further discussion of the veteran's history, 
the examiner offered the following opinion:

Unfortunately with the loss of his 
records, there is no way to document 
whether he had an elevated glucose when 
hospitalized with the paronychia.  
Paronychia and recurrent staph problems 
are seen in non-diabetic individuals.  It 
is known now that type I diabetes may 
have a slow onset over several years (the 
Joslin Clinic twin and triplet studies).  
There is a strong possibility that in a 
young, healthy man with no other medical 
problems that he would have been a 
diabetic when hospitalized.  Only the 
records could tell.

Finally, the Board notes that the veteran's claims file 
contains statements from the veteran's sister and mother, 
received by VA in July 1997, both of which attested to 
symptomatology they observed immediately upon the veteran's 
return from his tour of duty in Germany in April 1971.  The 
veteran's sister indicated that in April 1971, she noticed 
that the veteran had sores and boils on his body, mostly on 
his back.  She also indicated that she had been diagnosed 
with diabetes, and recognized that many of the symptoms the 
veteran complained of in 1971, including dry mouth, frequent 
thirst, fatigue, headaches, and frequent urination, were the 
same symptoms she experienced prior to her own diagnosis.

The statement by the veteran's mother is similar, as it 
attests to the fact that the veteran had sores and boils all 
over his back and other parts of his body upon his return 
home in April 1971.  In addition, she indicated that the 
veteran complained of weakness, fatigue, and occasions of 
dizziness at that time.

Following a review of this evidence, the Board finds that the 
evidence raises at least a reasonable doubt that the 
veteran's diabetes mellitus had its onset during the 
veteran's active duty service.  While the evidence does not 
show that the veteran was diagnosed as suffering from 
diabetes mellitus either in service or within the one-year 
presumptive period following discharge, the evidence does 
indicate a diagnosis of the disorder as early as February or 
March 1973, less than 2 years after discharge.  

In addition, in the June 1997 VA progress note and opinion, 
the examiner recounted the veteran's medical history, which 
appears to be accurate, then opined that there was a "strong 
possibility" that the veteran was suffering from diabetes at 
the time of inservice hospitalization for a felon of the 
right thumb in March and April 1971.  

Finally, the Board notes that the diabetes symptoms which 
were noted at the time of VA hospitalization for this 
disorder in November 1974 and February 1975, which included 
polydipsia, polyuria, weakness, and a skin rash of the 
anterior and posterior thorax, were precisely the same as 
those which the veteran's sister and mother indicated they 
noticed when the veteran was discharged in April 1971.  In 
this regard, the Board notes that while lay witnesses are 
generally not competent to offer evidence which requires 
medical knowledge, such as opinions regarding medical 
causation or a diagnosis, they may provide competent 
testimony as to visible symptoms and manifestations of a 
disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Thus, the Board finds that this evidence raises at least a 
reasonable doubt that the veteran's diabetes mellitus, first 
diagnosed less than two years following his discharge from 
active duty, had its onset during his military service.  
Resolving all such reasonable doubt in the veteran's favor, 
as the Board must, (see 38 U.S.C.A. § 5107(b) (West Supp. 
2001) and 38 C.F.R. § 3.102 (2001)), the Board determines 
that service connection is warranted for diabetes mellitus.


ORDER

Service connection for diabetes mellitus is granted.



		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

